~~$.             Case 3:19-mj-04828-BLM Document 1 Filed 10/31/19 PageID.1 Page 1 of 3




~                                   UNITED STATES DISTRICT COURT

                                  SOUTHERN DISTRICT OF CALIFORNIA
  3
  4        UNITED STATES OF AMERICA,                         Case No.:
  5                                      Plaintiff,
                                                             COMPLAINT
                                                                         1qUJ4828
                                                                           FOR VIOLATION OF
  6
                  V.
  7                                                          Title 21 U.S.C. § 952 and 960
                                                             Importa~ - a t r eHed:Sl
  8         Shawna DALLAIRE,                                 (Felony
  9                                    Defendant.
                                                                                  OCT 31 2019
 10
                 The undersigned complainant being duly sworn s1ates t LLHK L'S DI~ a:1.c1 e:uu 8 rRNIA
 11                                                                      SOUTHLHN L)IS1Hll;l UI CAL\~10PUTY

 12              On or about October 30, 2019, within the South~             D1strict -of California, Shawna
 13
      "DALLAIRE, did knowingly and intentionally import 500 grams and more, to wit:
 14
      11   approximately 17.34 kilograms (38.23 pounds), of a mixture and substance containing a
 15
 16 detectable amount of methamphetamine, a Schedule II Controlled Substance, into the United
 17
       States from a place outside thereof, in violation of Title 21, United States Code, Sections
 18
 19 11 952 and 960.

 20              The complainant states that this complaint is based on the attached Statement of Facts
 21
           incorporated herein by reference.
 22
 23
                                                           Special Agent
 24                                                        Homeland Security Investigations
      II
 25 SWORN TO BEFORE ME AND SUBSCRIBED IN MY PRESENCE, THIS 31 st DAY OF

 ~~::OCTOBER 2019.                                        ~~
                                                           H NORABLE B~                                OR
 28                                                        U.S. MAGISTRATE JUDGE
              Case 3:19-mj-04828-BLM Document 1 Filed 10/31/19 PageID.2 Page 2 of 3




                                      STATEMENT OF FACTS

 2
                On October 30, 2019, at approximately 4:20 PM, Shawna DALLAIRE,
 3

 4   11 ("DALLAIRE"),       a United States citizen, applied for entry into the United States
 5 11
          from Mexico through the San Ysidro Port ofEntry in vehicle lane #19. DALLAIRE
     II
 6
          was the driver, sole occupant, and registered owner of a 1999 Acura CL ("the
 7

 8 11     vehicle") bearing California license plates.
 9
                A Customs and Border Protection Officer (CBPO) received two negative
10

11        Customs declarations from DALLAIRE. DALLAIRE stated she was crossing the
12
     II border to go to San Diego, California.
13
                A CBPO utilized a density meter on the rear quarter panel and received high
14

15   11 readings.    A subsequent search of the rear quarter panels revealed packages. The
16
          vehicle was referred to secondary for further inspection.
17

18
                A CBPO operating the Z-Portal X-Ray machine detected anomalies in the rear

19
     II quarter panels area of the vehicle.
20
                A Canine Enforcement Team was conducting secondary inspection operations
21

22        when the Human and Narcotic Detection Dog alerted to the passenger side rear
23
          quarter panel area of the vehicle.
24

25
                Further inspection of the vehicle resulted in the discovery of 32 packages

26        concealed in the rear quarter panels of the vehicle, .with a total approximate weight
27

28
                                                    1
           Case 3:19-mj-04828-BLM Document 1 Filed 10/31/19 PageID.3 Page 3 of 3




 1 11
        of 17.34 kilograms (38.23 pounds). A sample of the substance contained within the

 2 11   packages field-tested positive for the characteristics of methamphetamine.
 3
              DALLAIRE was arrested and charged with a violation of Title 21, United
 4

 5 11   States Code, 952 and 960, importation of a controlled substcl;nce.
 6

 7

 8

 9

10

II

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
